Citation Nr: 0736602	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  04-24 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than February 25, 
2003 for the award of service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The appellant served on active duty from December 1967 to May 
1970.  He was awarded a Vietnam Service Medal and a Combat 
Infantryman's Badge.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an April 2003 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO), in Houston, 
Texas, which granted service connection for PTSD and assigned 
a 70 percent rating from February 25, 2003.  This matter was 
subsequently transferred to the RO in San Diego, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
A review of the record reveals that the appellant had 
requested a hearing before the Board at the local VA office 
(i.e., Travel Board hearing) for the issue of entitlement to 
an earlier effective date for the award of service connection 
for PTSD.  See the VA Form 9's dated in May 2004, June 2004, 
and July 2004.  Review of the record further shows that after 
the Form 9's were received, the appellant was incarcerated.  
In a May 2007 statement, the appellant's representative 
indicated that he had contacted the appellant's spouse.  The 
spouse indicated that the appellant was still incarcerated 
and she did not know when the appellant would be released 
from prison.  The representative indicated that he requested 
that the appellant's request for a video-conference hearing 
before the Board be waived.  A request for a hearing may not 
be withdrawn by an appellant's representative without the 
consent of the appellant.  38 C.F.R. § 20.204(e) (2007).  The 
representative does not indicate whether he had the 
appellant's consent to waive the appellant's request for a 
hearing.  Thus, the Board finds that the representative's 
waiver of the appellant's request for a hearing before the 
Board is not valid pursuant to 38 C.F.R. § 20.704(e).  

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal before 
the Board will be granted if a claimant expresses a desire to 
appear in person.  To ensure full compliance with due process 
requirements, a remand is required.

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
personal hearing before a Veterans Law 
Judge at the San Diego, California, RO.  
38 U.S.C.A. § 7107 (West 2002).  A copy 
of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record, keeping in mind the 
30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2007).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

